Citation Nr: 0730493	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-39 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for cervical joint 
disease, secondary to service-connected low back disability.

2.  Entitlement to service connection for right arm 
radiculopathy, due to a low back disorder.  

3.  Entitlement to service connection for left arm 
radiculopathy, due to a low back disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for anxiety and 
depression.  

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to June 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

With respect to the instant claims of entitlement to service 
connection, specifically for cervical joint disease and right 
and left arm neuropathy, each claimed as secondary to the 
veteran's service-connected low back disability, the Board 
acknowledges its duty to liberally construe the veteran's 
pleadings to determine the claims before it.  Still, that 
duty does not require that VA solicit claims, particularly 
when the appellant is not appearing pro se before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  As to these three issues, that service 
organization has limited their theory concerning entitlement 
to service connection to entitlement on a secondary basis. 
 They did not claim that any of the disorders are directly 
due to service.  

Likewise, the veteran has only pled entitlement under the 
theory that these disorders were caused or aggravated by his 
service-connected low back disability.  Finally, even 
assuming arguendo that the Board may exercise jurisdiction 
under other theories, the evidence does not suggest any 
support whatsoever for any other theory.  Hence, the Board 
will limit its consideration of this claim to the extent 
addressed below.

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


FINDINGS OF FACT

1.  Cervical joint disease was not manifested in service, nor 
is it otherwise related to the veteran's active service; 
arthritis of the cervical spine was not manifested to a 
compensable degree in the first year following the veteran's 
separation from active duty; and it was not caused or 
aggravated by the veteran's service-connected low back 
disability.

2.  It is not clinically shown that the veteran currently has 
right arm radiculopathy.

3.  There is no competent evidence linking the veteran's left 
arm radiculopathy to his active duty service, or to his 
service-connected low back disability.

4.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service.  

5.  It is not shown that the veteran currently has a 
psychiatric disorder, to include anxiety and depression.  




CONCLUSIONS OF LAW

1.  Cervical joint disease was not incurred in or aggravated 
by active military service, arthritis may not be presumed to 
have been so incurred, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  

2.  Right arm radiculopathy was not incurred in or aggravated 
as a result of military service, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  Left arm radiculopathy was not incurred in or aggravated 
as a result of military service, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310.

4.  Hypertension was not incurred in or aggravated by active 
military service, it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309.

5.  Neither anxiety nor depression was incurred in or 
aggravated by active military service, and neither may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 
correspondence and a November 2005 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The December 
2003 correspondence informed the claimant of the need to 
submit all pertinent evidence in his possession.  July 2007 
correspondence provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability. 
 Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, certain chronic diseases, such as arthritis, 
hypertension and psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service. 
 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3)  medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.
 
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Factual Background

The veteran's service medical records, including a February 
1974 enlistment examination report and a February 1977 
separation examination report make no reference pertaining to 
complaints, findings or diagnoses pertaining to any of the 
disorders at issue.  

The report of a May 1978 VA general medical examination made 
no mention of any the veteran's claimed disorders.  

A June 1978 rating decision granted service connection for a 
low back disability.

A November 2002 VA outpatient treatment shows that the 
veteran complained of neck pain.  Cervical disc disease and 
hypertension were diagnosed.  

A December 2002 VA outpatient treatment shows that X-ray 
findings revealed some degenerative changes at the cervical 
joint.  

A January 2003 VA neurosurgery clinic report shows that the 
veteran complained of upper extremity pain.  The examiner 
noted, following magnetic resonance imaging testing and 
examination of the veteran, that no obvious lesion or 
radiculopathy was present.  

A June 2003 VA outpatient treatment record includes a 
diagnosis of cervical stenosis with radiculopathy on the left 
side, possibly exacerbated by repetitive motion of the neck.  

The report of a January 2004 VA orthopedic examination shows 
that the examiner, following his review of the medical record 
and examination of the veteran, opined that there was "no 
association between [neck pain and cervical spine 
degenerative disc and joint disease] and the veteran's 
service connected low back condition."  

At his July 2007 hearing conducted at the RO by the 
undersigned, the veteran claimed that his claimed cervical 
spine disorder, as well as radiculopathy affecting each arm, 
were secondary to his service-connected low back disability.  
See page four of hearing transcript (transcript).  He added 
that he had been offered counseling for his claimed 
psychiatric-based disorders by a VA physician.  See page six 
of transcript.  Review of VA medical records on file do not 
support this allegation, or show any evidence of a current 
diagnosis of anxiety or depression.  



Analysis

Cervical Joint Disease

Following review of the complete evidentiary record, the 
Board finds that service connection for cervical joint 
disease is not warranted.

As noted above, the VA physician who conducted the January 
2004 VA orthopedic examination essentially has opined that an 
etiological relationship between the veteran's cervical spine 
problems and his service-connected low back disorder did not 
exist.  No competent evidence to the contrary is of record.  

While not pled as such, the Board also finds that presumptive 
service connection is not warranted for arthritis of the 
cervical spine because there is no competent evidence of such 
a disorder being compensably disabling within the first year 
following separation from active duty.  

Based on the foregoing evidence the veteran is not entitled 
to service connection for cervical joint disease on a 
secondary basis.  The preponderance of the competent evidence 
fails to link the claimed disorder to a low back disorder.  
Without competent evidence linking a current disorder to 
service, or to a service-connected disorder, the claimed 
cervical joint disease is not proximately due to service, to 
include due to any service-connected disorder.  

Right Arm Neuropathy

The service medical records are devoid of any evidence of 
upper extremity radiculopathy.  While the veteran complained 
of upper extremity pain in January 2003, the VA examiner 
noted that no radiculopathy was present.  

Post service medical evidence also does not show a diagnosis 
of right arm radiculopathy provided by a medical 
professional.  In the absence of proof of a present 
disability, and in the absence of competent evidence linking 
the disorder to either service or a service connected 
disorder, service connection must be denied.  38 U.S.C.A. 
§§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Left Arm Neuropathy

The Board has considered the evidence of record and the 
applicable law and regulations and finds that entitlement to 
service connection for left arm neuropathy is not warranted.

Post-service medical records, as discussed, include a 
diagnosis of cervical stenosis with radiculopathy on the left 
side.  See June 2003 VA outpatient treatment record.  This 
medical record is dated more than 25 years after his service 
separation.  

The lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
postservice continuity of complaints or symptoms pertaining 
to radiculopathy of the left arm prior to 2003.  Moreover, 
the record is devoid of any medical opinion which relates the 
veteran's claimed left arm radiculopathy to service, or any 
event therein.  Consequently, service connection on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  Also, a medical opinion 
linking the veteran's left arm radiculopathy to his service-
connected low back disorder is not of record.  The Board 
observes that the June 2003 VA medical record discussed above 
indicated that the left side radiculopathy was "probably 
exacerbated" by repetitive neck movement.  Service 
connection for a cervical disorder is not, however, currently 
in effect.  Thus, service connection on a secondary basis can 
not be assigned.  In light of the foregoing the preponderance 
of the evidence is against the claim, and the benefit sought 
on appeal must be denied.

Hypertension

There is no competent evidence linking hypertension to 
service.  Moreover, presumptive service connection is not 
warranted because there is no competent evidence of 
compensably disabling hypertension within the veteran's first 
year following separation from active duty.  Indeed, 
hypertension, was not clinically demonstrated prior to 2002.  
At best, the evidence shows a considerable length of time 
between the veteran's separation from service and his initial 
diagnosis of hypertension.  Given the length of time between 
the veteran's separation from active duty and the pertinent 
diagnosis the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson.  
Finally, there is also no competent evidence that 
hypertension present in-service, or that it was compensably 
disabling within a year of separation from active duty.  
Thus, service connection cannot be awarded.  

Anxiety and Depression

The service medical records are devoid of any pertinent 
psychiatric-related findings.  

The post service evidence (i.e., medical evidence) also does 
not show that a psychiatric disorder, to include anxiety or 
depression, has been provided by a medical professional.  
Additionally, the veteran has not informed VA that any such 
diagnosis has been made.  In the absence of proof of a 
present disability, there cannot be a valid claim of service 
connection.  Brammer.  

The Board considered the veteran's sincerely held opinion 
that his claimed disorders are related to his military 
service, and, where alleged, to his service-connected low 
back disorder.  The veteran, however, is not trained in the 
field of medicine.  Hence, he is not competent to offer an 
opinion which requires specialized training.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching each of the foregoing decisions the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  In reaching these decisions the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107.  The appeal as to these issues must be denied.




ORDER

Service connection for cervical joint disease, right and left 
arm radiculopathy, hypertension, and for anxiety and 
depression is denied.


REMAND

TDIU benefits were denied as part of the March 2004 RO rating 
decision.  Thereafter, in a November 2004 statement the 
appellant wrote, "I have had a hard time seeking any 
meaningful employment opportunities over the last 4 years."  
The Board finds that this language constitutes a valid notice 
of disagreement to the denial.  The timely filing of a notice 
of disagreement initiates the appeal process.  As such, 
because VA has yet to issue a Statement of the Case as to the 
issue of entitlement to TDIU benefits, the Board is obligated 
to remand this issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

The RO should issue an SOC to the veteran 
and his representative addressing the 
issue of entitlement to TDIU benefits.  
The SOC should also include all notice 
requirements of the VCAA concerning the 
claim for TDIU.  The veteran should be 
advised that to perfect his appeal 
regarding this matter after the SOC is 
issued, he must submit a timely 
substantive appeal.

The case should then be returned to the Board, if in order, 
for further review.  The purposes of this remand are to 
assist the veteran with the development of his claim, to 
ensure the record is complete, and to meet the mandates of 
the Court in Manlincon.  The veteran and his representative 
have the right to submit additional 


evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


